Exhibit 10.2

 

EON LABS, INC.
1999 Marcus Avenue
Lake Success, NY 11042

 

February 11, 2005

 

Novartis Corporation

608 Fifth Avenue

New York, NY 10020

 

Confidentiality Agreement

 

Ladies and Gentlemen:

 

In order to allow you to evaluate a possible negotiated (except as permitted by
this letter agreement) transaction (the “Proposed Transaction”) with Eon Labs,
Inc. (the “Company”), you have requested, following your execution and delivery
to us of this letter agreement, certain information about the properties,
employees, finances, businesses and operations of the Company.  All information
about the Company and its subsidiaries, whether oral, written or electronic,
furnished by us or our Representatives (as defined below), whether furnished
before or after the date hereof, is referred to in this letter agreement as
“Evaluation Material”.  Evaluation Material also includes all notes, analyses,
compilations, studies, interpretations or other documents prepared by or for you
or your Representatives which contain, reflect or are based upon, in whole or in
part, the information furnished to you or your Representatives pursuant hereto. 
Evaluation Material does not include, however, information which (a) is or
becomes publicly available other than as a result of a disclosure by you or your
Representatives in violation of this letter agreement, (b) was available to you
on a nonconfidential basis prior to its disclosure by us or our Representatives,
(c) becomes available to you on a nonconfidential basis from a person (other
than us or our Representatives) who to your knowledge after inquiry is not
prohibited from disclosing such information to you by a legal, contractual or
fiduciary obligation to us, or (d) was independently developed by you without
your reference to the Evaluation Material.  As used in this letter agreement,
the term “Representative” means, as to any person, such person’s affiliates and
its and its affiliates’ directors, officers, employees, agents, advisors
(including, without limitation, financial advisors, counsel and accountants) and
other representatives and financing sources.  As used in this letter agreement,
the term “person” shall be broadly interpreted to include, without limitation,
any corporation, company, partnership or other legal or business entity or any
individual.  As used in this letter agreement, “Law” means any applicable law,
regulation (including, without limitation, any rule or regulation of any
organized securities exchange, market or automated quotation system on which any
of a person’s securities are listed or quoted) or valid legal process.

 

Subject to the immediately succeeding paragraph, unless otherwise agreed in
writing by us, (a) you agree, except as required by Law in connection with a
tender offer permitted by this letter agreement, to keep confidential and not to
disclose or reveal, directly or

 

--------------------------------------------------------------------------------


 

indirectly, any Evaluation Material to any person other than those of your
Representatives (i) who are actively and directly participating in your
evaluation of the Proposed Transaction or who otherwise need to know the
Evaluation Material for the purpose of evaluating the Proposed Transaction and
(ii) whom you will cause to observe the terms of this letter agreement, (b) you
agree not to use Evaluation Material for any purpose other than in connection
with your evaluation of the Proposed Transaction or the consummation of the
Proposed Transaction and (c) you and we mutually agree, except as required by
Law, not to disclose to the public or to any person (other than those of our
respective Representatives who are actively and directly participating in the
evaluation of the Proposed Transaction or who otherwise need to know for the
purpose of evaluating the Proposed Transaction and whom you and we,
respectively, will cause to observe the terms of this letter agreement) any
information about the Proposed Transaction, or the terms or conditions or any
other facts relating thereto, including, without limitation, the fact that
discussions are taking place with respect thereto or the status thereof, the
existence of this letter agreement, or the fact that Evaluation Material has
been made available to you or your Representatives; provided, however, that any
disclosure prohibited by this paragraph may be made under the circumstances
described in the following paragraph to the extent you comply with the covenants
in such paragraph.  Each party acknowledges that it shall be responsible for any
breach of the terms of this letter agreement by it or its Representatives.

 

In the event that you or any of your Representatives are requested or required
in a judicial or regulatory proceeding or otherwise required by Law as permitted
above to disclose any Evaluation Material, you agree to provide the Company with
prompt notice of such request or requirement in order to enable the Company to
seek an appropriate protective order or other remedy, to consult with you with
respect to the Company taking steps to resist or narrow the scope of such
request or requirement or to waive compliance, in whole or in part, with the
terms of this letter agreement.  You also agree, to the extent legally
permissible, (i) to provide the Company with a list of any Evaluation Material
you or any of your Representatives intend to disclose in compliance with this
paragraph (and, if applicable, the text of the disclosure language itself) in
advance of any such disclosure, and (ii) to cooperate with the Company to the
extent it may seek to limit such disclosure.  In the event that such protective
order or other remedy is not obtained, or the Company waives compliance, in
whole or in part, with the terms of this letter agreement, you or your
Representative will use reasonable best efforts to disclose only that portion of
the Evaluation Material that is legally required to be disclosed and to ensure
that all Evaluation Material so disclosed will be accorded confidential
treatment.

 

In addition, if you determine that you do not wish to proceed with the Proposed
Transaction, you will promptly advise us of that decision.  In that case or upon
the written request of the Company, you will (and will cause your
Representatives to), at your election, promptly deliver to the Company or
destroy (provided that any such destruction shall be certified by a duly
authorized Representative of yours) all Evaluation Material (including all
copies thereof), including, without limitation, expunging to the extent
practicable all Evaluation Material from any computer, word processor or other
device in your possession, except that one copy of all such Evaluation Material
may be kept in your legal department for compliance purposes.

 

You agree that until the date that is twelve (12) months from the date hereof
(the “Restricted Period”), without the prior approval of a majority of the
members of the

 

2

--------------------------------------------------------------------------------


 

Company’s Board of Directors and a majority of the members of the special
committee of the Company’s Board of Directors formed in connection herewith
(“Special Committee”), you and your affiliates will not, and you will cause your
Representatives (in their capacity as such) not to (and you and they will not
join or form a group within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (a “13D Group”), act in concert or participate
with any other persons to), directly or indirectly: (a) acquire or offer to
acquire, seek, propose or agree to acquire, by means of a purchase, tender or
exchange offer, business combination, merger or in any other manner, beneficial
ownership (whether direct or indirect) of the Company or any of its
subsidiaries, any of the assets of the Company or any of its subsidiaries, or
any securities of the Company or any of its subsidiaries (including, without
limitation, rights or options to acquire such ownership), other than, (i) shares
of common stock of the Company (the “Common Stock”) owned by Santo Holding
(Deutschland) GmbH as of the date hereof (the “Santo Shares”) constituting at
least a majority of the outstanding Common Stock or an option with respect to
such majority, (ii) as permitted by this letter agreement upon the occurrence of
a Significant Event (as defined below), or (iii) as required pursuant to the
immediately following paragraph; (b) unless you or your affiliates shall have
previously purchased a sufficient amount of Santo Shares to constitute a
majority of the outstanding Common Stock (a “Control Block”) (in which event the
restrictions in this clause (b) shall cease to be applicable) and subject to
your continuing obligations pursuant to the immediately following paragraph,
seek to influence, advise or direct the vote of any holder of securities of the
Company (including by making or participating in any “solicitation” of “proxies”
as such terms are used in the rules of the Securities and Exchange Commission)
or seek to change or control the Board of Directors of the Company or change the
governing instruments of the Company or, seek or propose to influence, advise,
change or control the management or policies or affairs of the Company, or (c)
except (i) in connection with the transactions required pursuant to the
immediately following paragraph following your or your affiliates’ purchase of a
Control Block, (ii) in connection with a transaction to be approved by a
majority of the Company’s Board of Directors and a majority of the Special
Committee following your or your affiliates’ entering into any agreement with
respect to the acquisition of a Control Block (including, for the avoidance of
doubt, an option agreement with respect thereto) or (iii) as permitted by this
letter agreement upon the occurrence of a Significant Event (which in any such
event shall cause the restrictions in this clause (c) to cease to be
applicable), make any publicly announced proposals, or take any action which
could require the Company to make any public disclosure regarding a proposal,
with respect to an extraordinary transaction involving the Company or a
substantial portion of its securities or assets.

 

You agree that if you or your affiliates acquire a Control Block during the
Restricted Period, you or your affiliates will, prior to the expiration of the
Restricted Period, propose and use reasonable best efforts to take all legally
permissible actions to consummate a tender offer (with no conditions other than
legal and regulatory requirements) to acquire all of the Common Stock owned by
the public stockholders of the Company (the “Public Shares”), at a price per
share of Common Stock equal to the dollar equivalent value of the amount of Euro
paid per Santo Share calculated as of the date of the agreement to acquire the
Santo Shares; provided, that, if a majority of the Public Shares are tendered
into the tender offer, you or your affiliates will propose and use reasonable
best efforts to take all legally permissible actions to consummate a merger in
which all remaining Common Stock outstanding would be acquired at the tender
offer price.

 

3

--------------------------------------------------------------------------------


 

If the Company enters into, or resolves or otherwise determines to enter, into
any merger, sale or other business combination transaction, or makes a
recommendation in favor of a tender offer for a competing transaction, pursuant
to which the outstanding Common Stock would be converted into cash or securities
of another person or 13D Group (other than you and your affiliates) or 50% or
more of the then outstanding Common Stock (other than you and your affiliates)
would be owned by persons other than current holders of Common Stock, or which
would result in all or a substantial portion of the Company’s assets being sold
to any person or 13D Group (a “Significant Event”), nothing herein shall prevent
you or any of your affiliates from making, and if you or any of your affiliates
shall have acquired a Control Block, consummating, a competing proposal for the
Company.

 

For a period of two years from the date hereof, you agree that you and your
affiliates will not, directly or indirectly, employ or solicit to employ any
management-level employees of the Company; provided that nothing herein shall
prohibit you or your affiliates from (i) hiring or seeking to hire any
individual who has received notice of termination from the Company prior to the
first time such individual had any communication with you or your
Representatives relating to employment or (ii) hiring any individual who
contacts you on his or her own initiative and without any direct or indirect
solicitation by you.  The foregoing prohibitions on solicitations of employees
shall not be deemed violated by virtue of general mass solicitations of
employment by you not specifically directed toward employees of the Company.

 

Subject to the terms and conditions that may be contained in any final
definitive agreement regarding the Proposed Transaction and without prejudice
thereto, you acknowledge that none of the Company or its Representatives and
none of the respective officers, directors, employees, agents or controlling
persons of our Representatives makes any express or implied representation or
warranty as to the completeness of the Evaluation Material, and you agree that
none of such persons shall have any liability to you or any of your
Representatives relating to or arising from your or their use of any Evaluation
Material or for any errors therein or omissions therefrom. You also agree that
you are not entitled to rely on the completeness of any Evaluation Material and
that you shall be entitled to rely solely on such representations and warranties
as may be made to you in any definitive agreement relating to the Proposed
Transaction, subject to the terms and conditions of such agreement.

 

You further acknowledge that you are aware and that your Representatives have
been advised that the United States securities laws prohibit any person having
non-public material information about a company from purchasing or selling
securities of that company or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person may purchase or sell such securities.

 

Each party hereto agrees that no contract or agreement providing for any
transaction involving the Proposed Transaction and no transaction or business
combination related thereto shall be deemed to exist between the parties hereto
or to be approved by any of the parties hereto or any of their respective Boards
of Directors for any purpose unless and until a final definitive agreement
regarding the Proposed Transaction has been executed and delivered by the
parties hereto, and that neither party hereto, nor any of its Representatives,
is under any legal obligation or has any liability to the other party of any
nature whatsoever with respect to the Proposed Transaction by virtue of this
letter agreement or otherwise (other than with respect

 

4

--------------------------------------------------------------------------------


 

to the confidentiality and other matters set forth herein, including your
obligation with respect to the tender offer and subsequent merger described in
the fifth and sixth paragraphs of this letter agreement, on the terms and
subject to the conditions set forth therein).

 

It is understood and agreed that money damages would be an insufficient remedy
for any breach of this letter agreement by either party or its Representatives
and that without prejudice to the rights and remedies otherwise available to it,
a party shall be entitled to equitable relief by way of injunction, specific
performance or otherwise if the other party or any of its Representatives
breaches or threatens to breach any of the provisions of this letter agreement.

 

The parties hereby irrevocably and unconditionally consent to submit to the
exclusive jurisdiction of the courts of the State of Delaware and of the United
States of America located in the State of Delaware for any actions, suits or
proceedings arising out of or relating to this letter agreement and the
transactions contemplated hereby (and the parties agree not to commence any
action, suit or proceeding relating thereto except in such courts), and further
agree that service of any process, summons, notice or document by U.S.
registered mail to the respective addresses set forth above shall be effective
service of process for any action, suit or proceeding brought against the
parties in any such court.  The parties hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this agreement or the transactions contemplated hereby, in the
courts of the State of Delaware or the United States of America located in the
State of Delaware, and hereby further irrevocably and unconditionally waive and
agree not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.

 

It is further understood and agreed that no failure or delay by either party in
exercising any right, power or privilege under this letter agreement shall
operate as a waiver thereof, nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any right,
power or privilege under this letter agreement.

 

If any provision of this letter agreement is found to violate any statute,
regulation, rule, order or decree of any governmental authority, court, agency
or exchange, such invalidity shall not be deemed to affect any other provision
hereof or the validity of the remainder of this letter agreement, and such
invalid provision shall be deemed deleted herefrom to the minimum extent
necessary to cure such violation.

 

The obligations of the parties under this letter agreement shall terminate on
the third anniversary of the date hereof.

 

This letter agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

This letter agreement contains the entire agreement between you and us with
respect to the matters set forth herein, and no modification of this letter
agreement or waiver of the terms and conditions hereof shall be binding upon you
or us, unless approved in writing by each of you and us (with any such action by
us requiring the approval of the Special Committee).

 

5

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.

 

 

EON LABS, INC.

 

 

 

By

/s/ Bernhard Hampl, Ph.D.

 

 

 

Name: Bernhard Hampl, Ph.D.

 

 

Title: President and Chief Executive Officer

 

 

Accepted and agreed as of
the date first written above:

 

 

 

NOVARTIS CORPORATION

 

 

 

By

/s/ Martin Henrich

 

 

 

Name: Martin Henrich

 

 

Title: Executive Vice President

 

 

--------------------------------------------------------------------------------

 